Name: Council Directive 75/726/EEC of 17 November 1975 on the approximation of the laws of the Member States concerning fruit juices and certain similar products
 Type: Directive
 Subject Matter: nan
 Date Published: 1975-12-01

 Avis juridique important|31975L0726Council Directive 75/726/EEC of 17 November 1975 on the approximation of the laws of the Member States concerning fruit juices and certain similar products Official Journal L 311 , 01/12/1975 P. 0040 - 0049 Greek special edition: Chapter 03 Volume 14 P. 0116 Spanish special edition: Chapter 13 Volume 4 P. 0174 Portuguese special edition Chapter 13 Volume 4 P. 0174 ++++( 1 ) OJ NO C 25 , 28 . 10 . 1970 , P . 6 . ( 2 ) OJ NO L 291 , 29 . 11 . 1969 , P . 9 . ( 3 ) OJ NO L 243 , 29 . 10 . 1971 , P . 29 . ( 4 ) OJ NO L 73 , 27 . 3 . 1972 , P . 14 . COUNCIL DIRECTIVE OF 17 NOVEMBER 1975 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING FRUIT JUICES AND CERTAIN SIMILAR PRODUCTS ( 75/726/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ; WHEREAS IN ORDER TO CONTRIBUTE TOWARDS THE ESTABLISHMENT OF A SINGLE MARKET FOR FRUIT JUICES AND FRUIT NECTARS , TO LAY DOWN CONDITIONS OF PRODUCTION WHICH TAKE ACCOUNT OF CONSUMER REQUIREMENTS AND TO FACILITATE TRADE RELATIONS ON THE BASIS OF FAIR COMPETITION , COMMON RULES MUST BE ADOPTED GOVERNING COMPOSITION , USE OF RESERVED DESCRIPTIONS , MANUFACTURING SPECIFICATIONS AND LABELLING OF THE PRODUCTS CONCERNED ; WHEREAS EXISTING DIFFERENCES BETWEEN NATIONAL PROVISIONS GOVERNING THESE PRODUCTS CONSTITUTE BARRIERS TO FREE MOVEMENT AND CREATE UNFAIR CONDITIONS OF COMPETITION ; WHEREAS IT IS ESSENTIAL TO ESTABLISH MANUFACTURING AND LABELLING RULES FOR JUICES AND NECTARS INTENDED FOR DIRECT HUMAN CONSUMPTION AND TO LAY DOWN RULES FOR THEIR RAW MATERIALS WHILE ENSURING THAT THE RESERVED DESCRIPTIONS IN THIS DIRECTIVE CANNOT BE ABUSED ; WHEREAS THE ESTABLISHMENT OF THE COMPOSITIONAL CHARACTERISTICS FOR NECTARS UNKNOWN AT THE TIME OF ADOPTION OF THIS DIRECTIVE IS AN IMPLEMENTING MEASURE OF A TECHNICAL NATURE , THE ADOPTION OF WHICH SHOULD BE LEFT TO THE COMMISSION SO AS TO SIMPLIFY AND EXPEDITE THE PROCEDURE ; WHEREAS THE SAME APPLIES TO THE DETERMINATION OF METHODS OF ANALYSIS FOR CHECKING THE PURITY CRITERIA OF THE ADDITIVES AND PROCESSING AIDS USED IN THE MANUFACTURE OF FRUIT JUICES AND NECTARS AND TO THE DETERMINATION OF THE SAMPLING PROCEDURE AND THE METHODS OF ANALYSIS REQUIRED FOR CHECKING THE COMPOSITION AND THE MANUFACTURING SPECIFICATIONS OF THESE JUICES AND NECTARS ; WHEREAS IT IS DESIRABLE THAT FOR ALL CASES WHERE THE COUNCIL EMPOWERS THE COMMISSION TO IMPLEMENT RULES RELATING TO FOODSTUFFS PROVISION SHOULD BE MADE FOR A PROCEDURE ESTABLISHING CLOSE COOPERATION BETWEEN THE MEMBER STATES AND THE COMMISSION WITHIN THE STANDING COMMITTEE ON FOODSTUFFS SET UP BY COUNCIL DECISION OF 13 NOVEMBER 1969 ( 2 ) ; WHEREAS CERTAIN RULES LAID DOWN IN THIS DIRECTIVE CANNOT BE IMPLEMENTED AT PRESENT ON ACCOUNT OF THE TECHNICAL PROBLEMS WHICH THIS WOULD CREATE ; WHEREAS IN SOME CASES IT IS SUFFICIENT TO PROVIDE FOR A SUPPLEMENTARY PERIOD AFTER WHICH THE DIRECTIVE WOULD BE APPLICABLE IN ITS ENTIRETY AND WHEREAS THIS APPLIES WITH REGARD TO THE SULPHUR DIOXIDE CONTENT OF GRAPE AND ORANGE JUICES AND CLARIFICATION OF GRAPE JUICES BY MEANS OF POTASSIUM FERROCYANIDE ; WHEREAS IN OTHER CASES NATIONAL PROVISIONS MUST BE MAINTAINED AND A REVIEW CLAUSE APPLIED ; WHEREAS IN PARTICULAR THE CONDITIONS GOVERNING THE POSSIBLE USE OF L-MALIC AND DL-MALIC ACIDS IN FRUIT JUICES AND NECTARS MUST BE EXAMINED IN THE CONTEXT OF MORE GENERAL RULES GOVERNING THE USE OF CERTAIN ACIDS IN FOODSTUFFS ; WHEREAS MEMBER STATES MUST BE FREE NOT TO ADOPT IN THEIR ENTIRETY THE LISTS OF ADDITIVES AND PROCESSING AIDS PROVIDED FOR IN THIS DIRECTIVE UNTIL THE IDENTIFICATION AND PURITY CRITERIA FOR THESE PRODUCTS HAVE BEEN ESTABLISHED , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 FOR THE PURPOSES OF THIS DIRECTIVE , THE FOLLOWING DEFINITIONS SHALL BE USED : 1 . FRUIT : FRUIT , FRESH OR PRESERVED BY CHILLING , SOUND , FREE FROM DETERIORATION , CONTAINING ALL THE ESSENTIAL CONSTITUENTS NEEDED FOR THE PRODUCTION OF FRUIT JUICES AND NECTARS AND OF A SUITABLE DEGREE OF RIPENESS . TOMATOES ARE NOT REGARDED AS FRUIT . 2 . FRUIT PUREE : THE FERMENTABLE BUT UNFERMENTED PRODUCT OBTAINED BY SIEVING THE EDIBLE PART OF WHOLE OR PEELED FRUIT WITHOUT REMOVING THE JUICE . 3 . CONCENTRATED FRUIT PUREE : THE PRODUCT OBTAINED FROM FRUIT PUREE BY THE PHYSICAL REMOVAL OF A SPECIFIC PROPORTION OF ITS WATER CONTENT . 4 . SUGARS : ( A ) FOR THE PRODUCTION OF FRUIT JUICE - SEMI-WHITE SUGAR , - SUGAR ( WHITE SUGAR ) , - EXTRA WHITE SUGAR , - DEXTROSE MONOHYDRATE , - DEXTROSE ANHYDROUS , - DRIED GLUCOSE SYRUP , - FRUCTOSE ; ( B ) FOR THE PRODUCTION OF FRUIT JUICE MADE FROM CONCENTRATED FRUIT JUICE AND THE PRODUCTION OF FRUIT NECTAR , IN ADDITION TO THE SUGARS REFERRED TO IN ( A ) - GLUCOSE SYRUP , - SUGAR SOLUTION , - INVERT SUGAR SOLUTION , - INVERT SUGAR SYRUP , - THE AQUEOUS SOLUTION OF SUCROSE WITH THE FOLLOWING CHARACTERISTICS : ( AA ) DRY MATTER : * NOT LESS THAN 62 % BY WEIGHT ; ( BB ) INVERT SUGAR CONTENT ( RATIO OF FRUCTOSE TO DEXTROSE : 1.0 MORE OR LESS 0.2 ) : * NOT MORE THAN 3 % BY WEIGHT OF DRY MATTER ; ( CC ) CONDUCTIVITY ASH : * NOT MORE THAN 0.3 % BY WEIGHT OF DRY MATTER ; ( DD ) COLOUR IN SOLUTION : * NOT MORE THAN 75 ICUMSA UNITS ; ( EE ) RESIDUAL SULPHUR DIOXIDE CONTENT : * NOT MORE THAN 15 MG/KG OF DRY MATTER . 5 . FRUIT JUICE : ( A ) THE JUICE OBTAINED FROM FRUIT BY MECHANICAL PROCESSES FERMENTABLE BUT UNFERMENTED , HAVING THE CHARACTERISTIC COLOUR , AROMA AND FLAVOUR TYPICAL OF THE JUICE FROM THE FRUIT FROM WHICH IT COMES . IN THE CASE OF CITRUS FRUITS , THE FRUIT JUICE SHALL COME FROM THE ENDOCARP ; LIME-JUICE , HOWEVER , MAY BE OBTAINED FROM THE WHOLE FRUIT , BY SUITABLE PRODUCTION PROCESSES WHEREBY THE PROPORTION OF CONSTITUENTS OF THE OUTER PART OF THE FRUIT IS REDUCED TO A MINIMUM . ( B ) THE DEFINITION " FRUIT JUICE " SHALL ALSO COVER THE PRODUCT OBTAINED FROM CONCENTRATED FRUIT JUICE BY : - THE RESTORATION OF THE PROPORTION OF WATER EXTRACTED FROM THE JUICE WHEN IT WAS CONCENTRATED , THE WATER WHICH IS ADDED HAVING THE APPROPRIATE CHARACTERISTICS , PARTICULARLY FROM THE CHEMICAL , MICROBIOLOGICAL AND ORGANOLEPTIC VIEWPOINTS , FOR GUARANTEEING THE ESSENTIAL QUALITIES OF THE JUICE , AND - THE RESTORATION OF ITS AROMA BY MEANS OF THE VOLATILES COLLECTED DURING THE CONCENTRATION OF THE FRUIT JUICE IN QUESTION OR FROM THE JUICE OF FRUITS OF THE SAME KIND , AND WHICH HAS ORGANOLEPTIC AND ANALYTICAL CHARACTERISTICS EQUIVALENT TO THOSE OF JUICE OBTAINED FROM FRUIT OF THE SAME KIND IN ACCORDANCE WITH THE PROVISIONS OF ( A ) . 6 . CONCENTRATED FRUIT JUICE : THE PRODUCT OBTAINED FROM FRUIT JUICE BY THE PHYSICAL REMOVAL OF A SPECIFIC PROPORTION OF THE WATER CONTENT . IF THE PRODUCT IS FOR DIRECT CONSUMPTION , THE REDUCTION IN VOLUME SHALL NOT BE LESS THAN 50 % . 7 . FRUIT NECTAR : THE UNFERMENTED BUT FERMENTABLE PRODUCT , OBTAINED BY THE ADDITION OF WATER AND SUGARS TO FRUIT JUICE , CONCENTRATED FRUIT JUICE , FRUIT PUREE , CONCENTRATED FRUIT PUREE OR TO A MIXTURE OF THESE PRODUCTS WHICH ALSO CONFORMS WITH THE ANNEX . 8 . DRIED FRUIT JUICE : THE PRODUCT OBTAINED FROM FRUIT JUICE BY THE PHYSICAL REMOVAL OF ALMOST ALL THE WATER CONTENT . ARTICLE 2 1 . MEMBER STATES SHALL TAKE ALL MEASURES NECESSARY TO ENSURE THAT THE PRODUCTS REFERRED TO IN ARTICLE 1 ( 5 ) TO ( 8 ) MAY BE MARKETED ONLY IF THEY CONFORM TO THE DEFINITIONS AND RULES LAID DOWN IN THIS DIRECTIVE AND THE ANNEX THERETO . 2 . WITHOUT PREJUDICE TO ANY SUBSEQUENT COMMUNITY PROVISIONS , ARTICLES 4 TO 12 SHALL APPLY ONLY TO FRUIT JUICE , CONCENTRATED FRUIT JUICE , FRUIT NECTAR AND DRIED FRUIT JUICE INTENDED FOR DIRECT CONSUMPTION , CONCENTRATED FRUIT JUICE USED FOR THE PRODUCTION OF FRUIT JUICE OR NECTAR INTENDED FOR DIRECT CONSUMPTION AND FRUIT JUICE USED FOR THE PRODUCTION OF FRUIT NECTAR INTENDED FOR DIRECT CONSUMPTION . ARTICLE 3 1 . THE DESCRIPTIONS REFERRED TO IN ARTICLE 1 ( 5 ) TO ( 8 ) SHALL BE RESERVED FOR THE PRODUCTS DEFINED THEREIN AND , WITHOUT PREJUDICE TO ARTICLE 11 ( 1 ) ( A ) , MUST BE USED IN TRADE TO DESCRIBE THEM . 2 . THE USE OF THE FOLLOWING DESCRIPTIONS SHALL ALSO BE RESERVED : ( A ) " VRUCHTENDRANK " , FOR FRUIT NECTARS ; ( B ) " SUESSMOST " , FOR FRUIT NECTARS OBTAINED EXCLUSIVELY FROM FRUIT JUICES , CONCENTRATED FRUIT JUICES OR A MIXTURE OF THESE PRODUCTS , INEDIBLE IN THE NATURAL STATE BECAUSE OF THEIR HIGH NATURAL ACIDITY ; ( C ) " SUCCO E POLPA " , FOR FRUIT NECTARS OBTAINED EXCLUSIVELY FROM FRUIT PUREE AND/OR CONCENTRATED FRUIT PUREE ; ( D ) " AEBLEMOST " , FOR APPLE JUICE WITH NO ADDED SUGARS ; ( E ) " SUR .... SAFT " , TOGETHER WITH THE NAME ( IN DANISH ) OF THE FRUIT USED , FOR JUICES WITH NO ADDED SUGARS AND OBTAINED FROM BLACKCURRANTS , CHERRIES , REDCURRANTS , WHITECURRANTS , RASPBERRIES , STRAWBERRIES OR ELDERBERRIES . 3 . IF THE PRODUCT COMES FROM A SINGLE VARIETY OF FRUIT , THE NAME OF THE LATTER SHALL BE SUBSTITUTED FOR THE WORD " FRUIT " OR SHALL ACCOMPANY ANY DESCRIPTIONS NOT CONTAINING THE WORD " FRUIT " . 4 . PARAGRAPH 1 SHALL NOT PREVENT THE EXPRESSIONS " SOED ... SAFT " OR " SOEDET ... SAFT " , TOGETHER WITH THE NAME OF THE FRUIT USED , FROM BEING EMPLOYED IN DENMARK TO DESCRIBE A PRODUCT CONSISTING OF : - JUICES OBTAINED FROM BLACKCURRANTS , CHERRIES , REDCURRANTS , WITHECURRANTS , RASPBERRIES , STRAWBERRIES OR ELDERBERRIES AND , - ADDED SUGARS IN A QUANTITY EXCEEDING 200 G PER LITRE , PROVIDED THAT THE QUANTITY OF ADDED SUGARS AND THE CONDITIONS OF USE OF THE PRODUCT ARE SHOWN . ARTICLE 4 1 . ONLY THE FOLLOWING SHALL BE AUTHORIZED FOR THE PRODUCTION OF FRUIT JUICES : ( A ) THE MIXING OF ONE OR MORE KINDS OF FRUIT JUICES : ( B ) TREATMENT WITH : - L-ASCORBIC ACID ( E 300 ) IN THE AMOUNT NECESSARY TO PRODUCE AN ANTI-OXIDANT EFFECT , - NITROGEN , - CARBON DIOXIDE ( E 290 ) , - PECTOLYTIC ENZYMES , - PROTEOLYTIC ENZYMES , - AMYLOLYTIC ENZYMES , - EDIBLE GELATINE , - TANNINS , - BENTONITE , - SILICA AEROGEL , - KAOLIN , - CHARCOAL , - INERT FILTRATION ADJUVANTS ( PERLITE , ASBESTOS , WASHED DIATOMITE , CELLULOSE , INSOLUBLE POLYAMIDE ) ; ( C ) THE USUAL PHYSICAL PROCESSES AND TREATMENTS SUCH AS HEAT TREATMENTS , CENTRIFUGING AND FILTERING ; THE USE OF SOME OF THESE PROCESSES AND TREATMENTS MAY BE RESTRICTED OR PROHIBITED BY THE COUNCIL ACTING UNANIMOUSLY ON A PROPOSAL FROM THE COMMISSION . 2 . THE FOLLOWING SHALL ALSO BE AUTHORIZED : ( A ) IN THE CASE OF FRUIT JUICES OTHER THAN PEAR AND GRAPE THE ADDITION OF SUGARS IN ACCORDANCE WITH THE FOLLOWING CONDITIONS : ( I ) IN A QUANTITY , EXPRESSED AS DRY MATTER , NOT GREATER THAN 15 G PER LITRE OF JUICE , IN ORDER TO CORRECT THEM , ( II ) IN A QUANTITY , EXPRESSED AS DRY MATTER , NOT GREATER THAN : - 40 G PER LITRE OF JUICE IN THE CASE OF APPLE JUICE , ALTHOUGH THIS ADDITION MAY BE PROHIBITED BY MEMBER STATES , - 200 G PER LITRE OF JUICE IN THE CASE OF LEMON , LIME , BERGAMOT , AND RED , WHITE AND BLACKCURRANT JUICES , - 100 G PER LITRE OF JUICE IN OTHER CASES , FOR THE PURPOSE OF SWEETENING ; ( B ) IN THE CASE OF GRAPE JUICE : - TREATMENT WITH : - SULPHUR DIOXIDE ( E 220 ) , - SODIUM SULPHITE ( E 221 ) , - ACID SODIUM SULPHITE ( SODIUM BISULPHITE ) ( E 222 ) , - SODIUM DISULPHITE ( SODIUM PYROSULPHITE OR SODIUM METABISULPHITE ) ( E 223 ) , - POTASSIUM DISULPHITE ( POTASSIUM PYROSULPHITE OR POTASSIUM METABISULPHITE ) ( E 224 ) , - CALCIUM SULPHITE ( E 226 ) AND - ACID CALCIUM SULPHITE ( CALCIUM BISULPHITE ) ( E 227 ) ; PROVIDED THAT THE TOTAL AMOUNT OF THESE SUBSTANCES EXPRESSED AS SULPHUR DIOXIDE IN THE JUICE , AS SOLD OR DELIVERED TO THE CONSUMER , IS NOT GREATER THAN 10 MG PER LITRE OF JUICE ; THIS LIMIT MAY , HOWEVER , BE RAISED TO 50 MG FOR GRAPE JUICE PRODUCED IN OR IMPORTED INTO THE COMMUNITY WITHIN FOUR YEARS FOLLOWING NOTIFICATION OF THIS DIRECTIVE ; - DESULPHITING BY PHYSICAL PROCESSES ; - CLARIFICATION BY MEANS OF CASEIN , WHITE OF EGG AND OTHER ANIMAL ALBUMINS ; - PARTIAL DEACIDIFICATION BY MEANS OF NEUTRAL POTASSIUM TARTRATE , OR CALCIUM CARBONATE TO WHICH MAY BE ADDED SMALL QUANTITIES OF DOUBLE CALCIUM SALT OF D-TARTARIC AND L-MALIC ACIDS ; ( C ) IN THE CASE OF PINEAPPLE JUICE , THE ADDITION OF CITRIC ACID ( E 330 ) IN A QUANTITY NOT GREATER THAN 3 G PER LITRE . 3 . THE ADDITION OF BOTH SUGARS AND ACID TO THE SAME FRUIT JUICE SHALL BE PROHIBITED . 4 . IF MORE THAN ONE ACID IS ADDED TO THE SAME FRUIT JUICE OR NECTAR , THE SUM OF THE QUANTITIES OF EACH OF THE ACIDS ADDED , EXPRESSED AS A PERCENTAGE OF THE MAXIMUM AUTHORIZED QUANTITY , MUST NOT EXCEED 100 . ARTICLE 5 FOR A PERIOD OF FIVE YEARS FOLLOWING THE NOTIFICATION OF THIS DIRECTIVE , MEMBER STATES MAY , FOR THE TREATMENT OF GRAPE JUICE , MAINTAIN IN FORCE NATIONAL LEGISLATION PERMITTING CLARIFICATION BY MEANS OF POTASSIUM FERROCYANIDE ; IN SUCH CASES TREATMENT SHALL BE CARRIED OUT UNDER OFFICIAL SUPERVISION . THE FINISHED PRODUCT SO TREATED SHALL NOT CONTAIN ANY CYANIC COMPOUND . ARTICLE 6 UNLESS OTHERWISE PROVIDED FOR IN THIS DIRECTIVE , THE SULPHUR DIOXIDE CONTENT OF A FRUIT JUICE , AS DETERMINED BY ANALYSIS , SHALL NOT EXCEED 10 MG PER LITRE OF JUICE . THIS LIMIT SHALL , HOWEVER , BE RAISED TO 20 MG FOR ORANGE JUICE PRODUCED IN OR IMPORTED INTO THE COMMUNITY WITHIN FOUR YEARS FOLLOWING NOTIFICATION OF THIS DIRECTIVE . ARTICLE 7 1 . ONLY THE FOLLOWING SHALL BE AUTHORIZED IN THE PRODUCTION OF FRUIT NECTARS : ( A ) THE MIXING OF ONE OR MORE KINDS OF FRUIT NECTARS , WITH A POSSIBLE ADMIXTURE OF FRUIT JUICE OR FRUIT PUREE ; ( B ) THE TREATMENTS AND PROCESSES LISTED IN ARTICLE 4 ( 1 ) ( B ) AND ( C ) . 2 . THE FOLLOWING SHALL ALSO BE AUTHORIZED : ( A ) THE ADDITION OF SUGARS IN A QUANTITY NOT GREATER THAN 20 % BY WEIGHT OF THE TOTAL WEIGHT OF THE FINISHED PRODUCT ; ( B ) THE ADDITION OF WATER IN A QUANTITY SUCH THAT THE FRUIT JUICE AND/OR FRUIT PUREE CONTENT AND THE TOTAL ACIDITY OF THE FINISHED PRODUCT ARE NOT LOWER THAN THE LEVELS SPECIFIED IN THE ANNEX ; IN THE CASE OF A MIXED FRUIT NECTAR THE JUICE AND/OR PUREE CONTENT AND THE TOTAL ACIDITY SHALL BE PROPORTIONAL TO THE LEVELS SPECIFIED IN THE ANNEX ; ( C ) IN THE CASE OF THE PRODUCTION OF THE FRUIT NECTARS REFERRED TO IN ARTICLE 3 ( 2 ) ( C ) , THE TOTAL REPLACEMENT OF SUGARS WITH HONEY , WITHIN THE 20 % LIMIT SPECIFIED IN ( A ) ; ( D ) IN THE CASE OF THE PRODUCTION OF THE FRUIT NECTARS REFERRED TO IN ARTICLE 3 ( 2 ) ( C ) WHICH ARE OBTAINED FROM PEARS OR PEACHES OR A MIXTURE OF THE TWO , THE ADDITION OF CITRIC ACID IN A QUANTITY NOT GREATER THAN 5 G PER LITRE OF FINISHED PRODUCT ; THE CITRIC ACID MAY , HOWEVER , BE REPLACED TOTALLY OR PARTIALLY BY AN EQUIVALENT QUANTITY OF LEMON JUICE . 3 . THE COUNCIL , ACTING ON A PROPOSAL FROM THE COMMISSION , MAY EXTEND THE APPLICATION OF PARAGRAPH 2 ( D ) TO OTHER NECTARS REFERRED TO IN ARTICLE 3 ( 2 ) ( C ) . 4 . IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 14 , THE ANNEX MAY BE SUPPLEMENTED BY THE INCLUSION OF OTHER SPECIFIED FRUITS TOGETHER WITH THE RELEVANT COMPOSITIONAL CRITERIA . ARTICLE 8 ONLY THE FOLLOWING SHALL BE PERMITTED IN THE MANUFACTURE OF CONCENTRATED FRUIT JUICES : ( A ) THE TREATMENTS AND PROCESSES LISTED IN ARTICLE 4 ; ( B ) THE PARTIAL DEHYDRATION OF THE FRUIT JUICE BY A PHYSICAL TREATMENT OR PROCESS OTHER THAN DIRECT FLAME ; THE USE OF CERTAIN TREATMENTS OR PROCESSES MAY BE RESTRICTED OR PROHIBITED BY THE COUNCIL ACTING UNANIMOUSLY ON A PROPOSAL FROM THE COMMISSION ; ( C ) RESTORATION OF ITS AROMA BY MEANS OF THE VOLATILES COLLECTED DURING THE CONCENTRATION OF THE BASIC FRUIT JUICE OR FROM THE JUICE OF FRUIT OF THE SAME KIND ; THE ADDITION OF SUCH VOLATILES SHALL BE OBLIGATORY FOR CONCENTRATED FRUIT JUICES WHICH ARE INTENDED FOR DIRECT CONSUMPTION . ARTICLE 9 IN THE MANUFACTURE OF DRIED FRUIT JUICE THE ALMOST TOTAL DEHYDRATION OF FRUIT JUICE BY A PHYSICAL TREATMENT OR PROCESS OTHER THAN DIRECT FLAME SHALL ALSO BE AUTHORIZED ; RESTORATION OF THE ESSENTIAL VOLATILES FROM FRUITS OF THE SAME KIND , OR POSSIBLY RECOVERED DURING DEHYDRATION , SHALL BE COMPULSORY . ARTICLE 10 THE TREATMENTS AND PROCESSES REFERRED TO IN ARTICLES 4 , 5 , 7 , 8 AND 9 MUST NOT RESULT IN ANY SUBSTANCE BEING ALLOWED TO REMAIN IN THE PRODUCTS TREATED IN QUANTITIES WHICH MAY BE DANGEROUS TO HUMAN HEALTH . ARTICLE 11 1 . THE ONLY INFORMATION WHICH IS COMPULSORY ON THE PACKAGES , CONTAINERS OR LABELS OF THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) TO ( 8 ) AND WHICH MUST BE CONSPICUOUS , CLEARLY LEGIBLE AND INDELIBLE SHALL BE THE FOLLOWING : ( A ) THE DESCRIPTION RESERVED FOR THE PRODUCT PURSUANT TO ARTICLE 3 ( 1 ) , ( 2 ) AND ( 3 ) ; HOWEVER , ( I ) THE USE OF THE DESCRIPTION " FRUIT NECTAR " MAY BE MADE OPTIONAL BY MEMBER STATES FOR ONE OR MORE OF THE PRODUCTS REFERRED TO IN ARTICLE 3 ( 2 ) WHERE THE DESCRIPTIONS LISTED THEREIN ARE USED TO DESIGNATE THESE PRODUCTS ; ( II ) FOR PRODUCTS MANUFACTURED FROM TWO OR MORE KINDS OF FRUIT , EXCEPT AS REGARDS THE USE OF LEMON JUICE IN ACCORDANCE WITH ARTICLE 7 ( 2 ) ( D ) , THE DESCRIPTION SHALL BE ACCOMPANIED OR THE WORD " FRUIT " SHALL BE REPLACED IN THAT DESCRIPTION BY A LIST OF THE FRUITS USED IN DESCENDING ORDER OF QUANTITY ; ( III ) FOR THE PRODUCTS REFERRED TO IN ARTICLE 1 ( 8 ) , THE ADJECTIVE " DRIED " MAY BE ACCOMPANIED OR REPLACED BY THE ADJECTIVE " FREEZE-DRIED " , OR ANY OTHER SIMILAR REFERENCE ACCORDING TO THE DEHYDRATION PROCESS USED ; ( B ) FOR FRUIT JUICES OBTAINED WHOLLY OR PARTIALLY FROM CONCENTRATED FRUIT JUICE , THE DECLARATION " CONTAINS ... MADE FROM CONCENTRATE " . THIS DECLARATION MUST BE PRINTED IN CONSPICUOUS LETTERING IN IMMEDIATE PROXIMITY TO THE DESCRIPTION AND BE EASILY DISTINGUISHABLE FROM IT AND ANY OTHER MARKINGS ; ( C ) THE DECLARATION " CONTAINS FRUIT PULP " OR AN EQUIVALENT EXPRESSION FOR THE FRUIT NECTARS REFERRED TO IN ARTICLE 3 ( 2 ) ( C ) WHICH ARE NOT DESIGNATED BY THE DESCRIPTION " SUCCO E POLPA " ALONE , IN ACCORDANCE WITH THE NATIONAL PROVISIONS REFERRED TO IN ( A ) ( I ) ; ( D ) THE NOMINAL VOLUME , EXPRESSED IN LITRES , CENTILITRES OR MILLILITRES , IN THE CASE OF THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) , ( 6 ) AND ( 7 ) AND THE NOMINAL WEIGHT , EXPRESSED IN KILOGRAMMES OR GRAMMES , IN THAT OF THE PRODUCTS DEFINED IN ARTICLE 1 ( 8 ) . PENDING THE ENTRY INTO FORCE OF COMMUNITY PROVISIONS IN THE MATTER , NATIONAL PROVISIONS ON THE MEASURING AND MARKING OF NOMINAL VOLUME AND OF NOMINAL WEIGHT SHALL APPLY . UNTIL THE EXPIRY OF THE TRANSITIONAL PERIOD DURING WHICH THE USE OF THE IMPERIAL UNITS OF MEASUREMENT APPEARING IN ANNEX II TO DIRECTIVE NO 71/354/EEC ( 3 ) , AS LAST AMENDED BY THE ACT OF ACCESSION ( 4 ) , IS AUTHORIZED IN THE COMMUNITY , THE INDICATION OF THE NOMINAL WEIGHT OR NOMINAL VOLUME OF THE CONTENTS EXPRESSED IN METRIC UNITS OF MEASUREMENT SHALL , IF IRELAND OR THE UNITED KINGDOM SO DESIRE FOR PRODUCTS MARKETED IN THEIR NATIONAL TERRITORIES , BE ACCOMPANIED BY AN INDICATION OF THE NOMINAL WEIGHT OR NOMINAL VOLUME OF THE CONTENTS EXPRESSED IN THE EQUIVALENT IMPERIAL UNITS OF MEASUREMENT CALCULATED ON THE BASIS OF THE FOLLOWING CONVERSION FACTORS : 1 ML = 0.0352 FLUID OUNCES 1 L = 1.76 PINTS OR 0.22 GALLONS 1 G = 0.0353 OUNCES ( AVOIRDUPOIS ) 1 KG = 2.205 POUNDS ( E ) FOR CONCENTRATED FRUIT JUICE AND DRIED FRUIT JUICE TO BE SOLD DIRECT TO THE CONSUMER , THE QUANTITY OF WATER TO BE ADDED TO REDUCE THE PRODUCT TO THE NORMAL DENSITY OF THE CORRESPONDING FRUIT JUICE , AND FOR CONCENTRATED FRUIT JUICE TO BE USED IN THE MANUFACTURE OF FRUIT JUICES OR FRUIT NECTARS , THE DEGREE OF CONCENTRATION OF THE CONCENTRATE ; ( F ) THE NAME OR TRADE NAME AND THE ADDRESS OR REGISTERED OFFICE OF THE MANUFACTURER OR PACKER , OR OF A SELLER ESTABLISHED WITHIN THE COMMUNITY ; ( G ) FOR PRODUCTS WHERE THE SULPHUR DIOXIDE CONTENT IS GREATER THAN 10 MG PER LITRE , A REFERENCE TO THIS CONTENT IN ACCORDANCE WITH THE LABELLING REGULATIONS IN FORCE IN THE CONSUMER MEMBER STATE ; ( H ) FOR FRUIT NECTARS , THE ACTUAL MINIMUM CONTENT OF FRUIT JUICE , FRUIT PUREE OR MIXTURE OF THESE INGREDIENTS , BY THE DECLARATION " FRUIT CONTENT : ... % MINIMUM " ; THIS DECLARATION MUST BE PRINTED IN CONSPICUOUS LETTERING IN IMMEDIATE PROXIMITY TO THE DESCRIPTION AND BE EASILY DISTINGUISHABLE FROM IT AND ANY OTHER MARKINGS ; ( I ) THE ADJECTIVE " CARBONATED " , IF THE CARBON DIOXIDE CONTENT OF THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) , ( 6 ) AND ( 7 ) IS GREATER THAN 2 G PER LITRE ; ( J ) FOR FRUIT JUICES WITH SUGARS ADDED IN ACCORDANCE WITH ARTICLE 4 ( 2 ) ( A ) ( II ) , THE WORD " SWEETENED " INCLUDED IN THE DESCRIPTION ; THIS WORD SHALL BE PRINTED AS CONSPICUOUSLY AS THE REST OF THE DESCRIPTION , WHICH SHALL BE ACCOMPANIED BY A CLEAR DECLARATION OF THE MAXIMUM QUANTITY OF SUGARS ADDED , CALCULATED AS DRY MATTER AND EXPRESSED AS GRAMMES PER LITRE ; THE QUANTITY DECLARED MAY NOT EXCEED THE ACTUAL QUANTITY ADDED BY MORE THAN 15 % ; ( K ) FOR FRUIT NECTAR AS REFERRED TO IN ARTICLE 3 ( 2 ) ( C ) , THE WORDS : - " CONTAINS HONEY " , WHERE HONEY IS USED WITHOUT THE ADDITION OF SUGARS , - " CONTAINS LEMON JUICE " WHERE LEMON JUICE ALONE IS USED WITHOUT THE ADDITION OF ACID ; ( L ) FOR ACIDIFIED FRUIT JUICES , THE LABELLING OF WHICH DOES NOT INCLUDE A LIST OF INGREDIENTS , THE NAME OF THE ACID(S ) USED SHALL BE GIVEN USING THE DECLARATION " WITH ... ACID " . 2 . ALL THE MARKINGS REFERRED TO IN PARAGRAPH 1 ( A ) , ( B ) , ( C ) , ( D ) AND ( G ) MUST APPEAR IN THE SAME FIELD OF VISION . 3 . WHERE THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) , ( 6 ) AND ( 7 ) ARE PACKED IN CONTAINERS OF A NOMINAL CONTENT GREATER THAN 5 LITRES OR 5 KG FOR THE PRODUCTS DEFINED IN ARTICLE 1 ( 8 ) AND ARE NOT OFFERED FOR RETAIL SALE , THE INFORMATION REFERRED TO IN PARAGRAPH 1 ( B ) , ( C ) , ( D ) , ( E ) , ( G ) , ( H ) , ( I ) , ( J ) , ( K ) AND ( L ) , NEED ONLY APPEAR ON THE ACCOMPANYING DOCUMENTS PROVIDED THE CONTAINERS ARE CLEARLY IDENTIFIABLE ON THE BASIS OF THESE DOCUMENTS . 4 . FOR THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) TO ( 8 ) WHICH ARE SOLD IN VENDING MACHINES , MEMBER STATES MAY LIMIT THE INFORMATION REQUIRED TO BE GIVEN ON THE LABEL UNDER THE TERMS OF THIS ARTICLE TO THE DESCRIPTION RESERVED FOR THE PRODUCT . 5 . BY WAY OF DEROGATION FROM PARAGRAPH 1 , MEMBER STATES MAY RETAIN NATIONAL PROVISIONS WHICH REQUIRE INDICATION OF : ( A ) THE FACTORY IN RESPECT OF NATIONAL PRODUCTION ; ( B ) THE COUNTRY OF ORIGIN , ALTHOUGH THIS INFORMATION MAY NOT BE REQUIRED FOR PRODUCTS MANUFACTURED WITHIN THE COMMUNITY . 6 . THIS DIRECTIVE SHALL NOT AFFECT NATIONAL LEGISLATION PROVIDING FOR A LIST OF INGREDIENTS , INCLUDING ADDITIVES . 7 . NOTWITHSTANDING PARAGRAPH 1 , MEMBER STATES MAY REQUIRE AN INDICATION OF THE TYPE OF SUGARS USED IN THE INSTANCES REFERRED TO IN ARTICLE 4 ( 2 ) ( A ) . 8 . ANY REFERENCE TO A PROPHYLACTIC OR THERAPEUTIC EFFECT IN THE INFORMATION GIVEN ON THE CONTAINER OR LABEL OF THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) TO ( 8 ) SHALL BE PROHIBITED . THE ADDITION OF L-ASCORBIC ACID , UNDER ARTICLE 4 ( 1 ) ( B ) SHALL NOT ENTITLE ANY REFERENCE TO BE MADE TO VITAMIN C . 9 . MEMBER STATES SHALL REFRAIN FROM STATING , APART FROM WHAT IS LAID DOWN IN PARAGRAPH 1 , HOW THE INFORMATION REFERRED TO IN THAT PARAGRAPH IS TO BE GIVEN . HOWEVER , MEMBER STATES MAY FORBID TRADE IN THEIR TERRITORY IN THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) TO ( 8 ) IF THE MARKINGS LAID DOWN IN PARAGRAPH 1 ( A ) , ( B ) , ( C ) , ( E ) , ( G ) , ( H ) , ( I ) , ( J ) , ( K ) AND ( L ) AND , IF APPLICABLE , IN PARAGRAPH 6 ARE NOT SHOWN ON THE CONTAINER OR LABEL IN THE NATIONAL LANGUAGE OR LANGUAGES . 10 . PARAGRAPHS 1 TO 9 SHALL APPLY WITHOUT PREJUDICE TO THE PROVISIONS TO BE ADOPTED BY THE COMMUNITY ON THE LABELLING OF FOODSTUFFS . ARTICLE 12 1 . MEMBER STATES SHALL ADOPT ALL THE MEASURES NECESSARY TO ENSURE THAT TRADE IN THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) TO ( 8 ) WHICH COMPLY WITH THE RULES LAID DOWN IN THIS DIRECTIVE AND THE ANNEX , CANNOT BE IMPEDED BY THE APPLICATION OF NATIONAL NON-HARMONIZED PROVISIONS GOVERNING THE COMPOSITION , MANUFACTURING SPECIFICATIONS , PACKAGING OR LABELLING OF THESE PRODUCTS IN PARTICULAR OR OF FOODSTUFFS IN GENERAL . 2 . PARAGRAPH 1 SHALL NOT APPLY TO NON-HARMONIZED PROVISIONS JUSTIFIED ON GROUNDS OF : - PROTECTION OF PUBLIC HEALTH , - REPRESSION OF FRAUDS , UNLESS SUCH PROVISIONS ARE LIABLE TO IMPEDE THE APPLICATION OF THE DEFINITIONS AND RULES LAID DOWN BY THIS DIRECTIVE , - PROTECTION OF INDUSTRIAL AND COMMERCIAL PROPERTY , OF INDICATIONS OF SOURCE , APPLICATIONS OF ORIGIN AND THE REPRESSION OF UNFAIR COMPETITION . ARTICLE 13 WHERE IT HAS NOT ALREADY BEEN DONE , THE FOLLOWING SHALL BE DETERMINED : ( A ) BY THE COUNCIL ACTING ON A PROPOSAL FROM THE COMMISSION : ( I ) THE IDENTIFICATION AND PURITY CRITERIA FOR ADDITIVES AND PROCESSES REFERRED TO IN ARTICLES 4 AND 7 , THESE PARTICULARS SHALL BE DETERMINED NO LATER THAN TWO YEARS FOLLOWING NOTIFICATION OF THIS DIRECTIVE ; ( II ) THE ANALYTICAL AND MICROBIOLOGICAL CHARACTERISTICS OF THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) TO ( 8 ) ; ( B ) ACCORDING TO THE PROCEDURE PROVIDED FOR IN ARTICLE 14 : ( I ) THE METHODS OF ANALYSIS NECESSARY FOR CHECKING THE ABOVEMENTIONED PURITY CRITERIA ; ( II ) DETAILS CONCERNING THE TAKING OF SAMPLES AND THE METHODS OF ANALYSIS NECESSARY FOR CHECKING THE COMPOSITION AND PRODUCTION CHARACTERISTICS OF THE PRODUCTS DEFINED IN ARTICLE 1 ( 5 ) TO ( 8 ) . ARTICLE 14 1 . WHERE THE PROCEDURE LAID DOWN IN THIS ARTICLE IS TO BE FOLLOWED , THE MATTER SHALL BE REFERRED TO THE STANDING COMMITTEE ON FOODSTUFFS SET UP BY THE COUNCIL DECISION OF 13 NOVEMBER 1969 ( HEREINAFTER CALLED " THE COMMITTEE " ) BY ITS CHAIRMAN , EITHER ON HIS OWN INITIATIVE OR AT THE REQUEST OF A REPRESENTATIVE OF A MEMBER STATE . 2 . THE REPRESENTATIVE OF THE COMMISSION SHALL SUBMIT TO THE COMMITTEE A DRAFT OF THE MEASURES TO BE TAKEN . THE COMMITTEE SHALL GIVE ITS OPINION ON THAT DRAFT WITHIN A TIME LIMIT SET BY THE CHAIRMAN HAVING REGARD TO THE URGENCY OF THE MATTER . OPINIONS SHALL BE DELIVERED BY A MAJORITY OF 41 VOTES , THE VOTES OF THE MEMBER STATES BEING WEIGHTED AS PROVIDED IN ARTICLE 148 ( 2 ) OF THE TREATY . THE CHAIRMAN SHALL NOT VOTE . 3 . ( A ) WHERE THE MEASURES ENVISAGED ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE , THE COMMISSION SHALL ADOPT THEM . ( B ) WHERE THE MEASURES ENVISAGED ARE NOT IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE , OR IF NO OPINION IS DELIVERED , THE COMMISSION SHALL WITHOUT DELAY SUBMIT TO THE COUNCIL A PROPOSAL ON THE MEASURES TO BE TAKEN . THE COUNCIL SHALL ACT BY A QUALIFIED MAJORITY . ( C ) IF WITHIN THREE MONTHS OF THE PROPOSAL BEING SUBMITTED TO IT THE COUNCIL HAS NOT ACTED , THE PROPOSED MEASURES SHALL BE ADOPTED BY THE COMMISSION . ARTICLE 15 THE PROVISIONS OF ARTICLE 14 SHALL APPLY FOR 18 MONTHS FROM THE DATE ON WHICH THE MATTER WAS FIRST REFERRED TO THE COMMITTEE UNDER ARTICLE 14 ( 1 ) . ARTICLE 16 1 . THIS DIRECTIVE SHALL NOT AFFECT NATIONAL PROVISIONS WHEREBY : ( A ) THE VITAMINIZATION OF THE PRODUCTS COVERED BY THIS DIRECTIVE IS AUTHORIZED ; ( B ) PROCESSES OF DIFFUSION MAY BE AUTHORIZED FOR THE MANUFACTURE OF FRUIT JUICES OTHER THAN GRAPE , CITRUS FRUIT , PINEAPPLE , PEAR , PEACH AND APRICOT INTENDED FOR THE MANUFACTURE OF CONCENTRATED FRUIT JUICES , PROVIDED THAT THE CONCENTRATED JUICES THUS OBTAINED COMPLY WITH THE CONDITIONS LAID DOWN IN ARTICLE 1 ( 5 ) REGARDING FRUIT JUICES OBTAINED FROM CONCENTRATED FRUIT JUICES AND HAVE ORGANOLEPTIC AND ANALYTICAL CHARACTERISTICS AT LEAST EQUIVALENT TO THOSE OF CONCENTRATED JUICES OBTAINED BY MECHANICAL PROCESSES ; ( C ) - THE SUBSTANCES REFERRED TO IN THE FIRST INDENT OF ARTICLE 4 ( 2 ) ( B ) MAY BE ADDED TO PINEAPPLE , APPLE , ORANGE AND GRAPEFRUIT JUICES ON CONDITION THAT THE TOTAL QUANTITY ADDED , EXPRESSED AS SULPHUR DIOXIDE , DOES NOT EXCEED 50 MG PER LITRE ; - THE SUBSTANCES REFERRED TO IN THE FIRST INDENT OF ARTICLE 4 ( 2 ) ( B ) MAY BE ADDED TO LEMON AND LIME JUICES ON CONDITION THAT THE TOTAL QUANTITY ADDED , EXPRESSED AS SULPHUR DIOXIDE , DOES NOT EXCEED 350 MG PER LITRE ; ( D ) DIMETHYLPOLYSILOXANE MAY BE USED IN PINEAPPLE JUICE UP TO A MAXIMUM OF 10 MG PER LITRE ; ( E ) UP TO 5 G PER LITRE OF LACTIC ACID MAY BE ADDED TO THE FRUIT NECTAR REFERRED TO IN ARTICLE 1 ( 7 ) , WHERE THIS IS OBTAINED FROM APPLES OR PEARS OR FROM A MIXTURE OF THESE FRUITS ; ( F ) HONEY MAY BE ADDED , TOGETHER WITH SUGARS , TO THE FRUIT NECTAR REFERRED TO IN ARTICLE 3 ( 2 ) ( C ) , WHERE THIS IS OBTAINED FROM PEARS AND PEACHES , PROVIDED THAT THE 20 % LIMIT LAID DOWN IN ARTICLE 7 ( 2 ) ( C ) IS OBSERVED ; ( G ) CITRIC ACID MAY BE ADDED TO GRAPE JUICE IN A QUANTITY NOT GREATER THAN 3 G PER LITRE , SUBJECT TO SUCH ADDITION BEING AUTHORIZED AT THE TIME OF NOTIFICATION OF THIS DIRECTIVE ; ( H ) UP TO 3 G PER LITRE , EITHER SINGLY OR COMBINED , OF L AND DL MALIC ACIDS MAY BE ADDED TO PINEAPPLE JUICE AND TO THE FRUIT NECTARS REFERRED TO IN ARTICLE 3 ( 2 ) ( C ) IF THEY ARE OBTAINED FROM PEARS OR PEACHES , SUBJECT TO SUCH ADDITION BEING AUTHORIZED AT THE TIME OF NOTIFICATION OF THIS DIRECTIVE . 2 . WITHIN FIVE YEARS FOLLOWING NOTIFICATION OF THIS DIRECTIVE , THE COMMISSION SHALL RE-EXAMINE THE DEROGATIONS IN PARAGRAPH 1 ( A ) TO ( G ) AND SHALL PROPOSE ANY NECESSARY AMENDMENTS TO THE COUNCIL . THE DEROGATION PROVIDED FOR IN PARAGRAPH 1 ( H ) SHALL CEASE TO APPLY ON THE IMPLEMENTATION OF COMMUNITY RULES ON THE USE OF ALIMENTARY ACIDS IN FOODSTUFFS WHICH SHALL BE ADOPTED NO LATER THAN THREE YEARS FOLLOWING NOTIFICATION OF THIS DIRECTIVE . ARTICLE 17 THIS DIRECTIVE SHALL NOT APPLY TO : ( A ) PRODUCTS INTENDED FOR EXPORT FROM THE COMMUNITY ; ( B ) DIETARY PRODUCTS UNTIL SUCH TIME AS COMMUNITY PROVISIONS ON THE SUBJECT ENTER INTO FORCE . ARTICLE 18 1 . MEMBER STATES SHALL , IF NECESSARY , WITHIN A PERIOD OF ONE YEAR FOLLOWING NOTIFICATION OF THIS DIRECTIVE , AMEND THEIR LAWS , IN ACCORDANCE WITH THIS DIRECTIVE AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . THE LAWS THUS AMENDED SHALL APPLY SO AS TO : - PERMIT TRADE IN THOSE PRODUCTS WHICH COMPLY WITH THIS DIRECTIVE , THREE YEARS AFTER NOTIFICATION . 2 . PARAGRAPH 1 SHALL NOT PREVENT MEMBER STATES FROM PROHIBITING THE MANUFACTURE OF$$RODUCTS WHICH DO NOT COMPLY WITH THIS DIRECTIVE , TWO YEARS AFTER NOTIFICATION . 3 . HOWEVER , MEMBER STATES MAY POSTPONE IMPLEMENTATION OF ARTICLE 4 ( 1 ) ( B ) , ARTICLE 4 ( 2 ) ( B ) LAST INDENT AND ARTICLE 7 ( 1 ) ( B ) UNTIL THE IDENTIFICATION AND PURITY CRITERIA LAID DOWN IN ARTICLE 13 ( A ) ( I ) ARE APPLICABLE . ARTICLE 19 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 NOVEMBER 1975 . FOR THE COUNCIL THE PRESIDENT E . COLOMBO ANNEX SPECIAL PROVISIONS RELATING TO FRUIT NECTARS NECTARS MADE FROM * MINIMUM TOTAL ACID CONTENT EXPRESSED AS TARTARIC ACID ( G PER LITRE OF FINISHED PRODUCT ) * MINIMUM JUICE AND/OR PUREE CONTENT ( % BY WEIGHT OF FINISHED PRODUCT ) I . FRUITS WITH HIGHLY ACID JUICE INEDIBLE IN THEIR NATURAL STATE * * GUAVAS * 6 * 25 PASSION FRUIT ( PASSIFLORA EDULIS ) * 8 * 25 BLACKCURRANTS * 8 * 25 WHITECURRANTS * 8 * 25 REDCURRANTS * 8 * 25 GOOSEBERRIES * 9 * 30 SALLOW-THORN BERRIES * 9 * 25 SLOES * 8 * 30 PLUMS * 6 * 30 QUETSCHES * 6 * 30 ROWANBERRIES * 8 * 30 ROSE HIPS ( FRUITS OF ROSA SP . ) * 8 * 40 SOUR CHERRIES * 8 * 35 OTHER CHERRIES * 6 * 40BILBERRIES * 7 * 40 ELDERBERRIES * 7 * 50 RASPBERRIES * 7 * 40 APRICOTS * 6 ( 1 ) * 40 STRAWBERRIES * 5 ( 1 ) * 40 MULBERRIES/BLACKBERRIES * 6 * 40 CRANBERRIES * 9 * 30 QUINCES * 7 * 50 AZEROLES ( NEOPOLITAN MEDLARS ) * 8 * 30 OTHER FRUITS BELONGING TO THIS CATEGORY * - * 25 II . FRUITS WITH JUICE EDIBLE IN THEIR NATURAL STATE * * APPLES * 6 * 50 PEARS * 6 * 50 PEACHES * 4 * 45 CITRUS FRUITS * 7 * 50 OTHER FRUITS BELONGING TO THIS CATEGORY * - * 50 ( 1 ) LIMIT NOT APPLICABLE IN THE CASE OF THE PRODUCT REFERRED TO IN ARTICLE 3 ( 2 ) ( C ) .